Order entered October 11, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01193-CV

           CARE TECTURE, LLC DBA PHARMA COMPOUNDIA, Appellant

                                                V.

               MATHESON COMMERCIAL PROPERTIES, LLC, Appellee

                       On Appeal from the County Court at Law No. 7
                                   Collin County, Texas
                           Trial Court Cause No. 007-02523-2019

                                            ORDER
                          Before Justices Bridges, Osborne, and Carlyle

       On October 9, 2019 appellant filed an emergency motion requesting we stay the

execution of a writ of possession issued by the Justice Court on September 17, 2019. By order

dated October 9, 2019, we granted the motion to the extent that we stayed execution of the writ

of possession pending our resolution of the issue of our jurisdiction over this appeal. We also

sent a letter to the parties requesting appellant file a jurisdiction brief by October 21, 2019. On

October 10, 2019, we received appellee’s response to appellant’s motion for emergency stay. In

the response, appellee indicates that the writ of possession is set to expire on October 16, 2019.

Appellee further states appellant’s filing of “Statement of Inability to Afford Payment of Court
Costs or an Appeal Bond” is improper because such statements do not apply to commercial

leases. See TEX. PROP. CODE ANN. § 24.0052(a).

       Accordingly, we ORDER appellant to file its reply to appellee’s response to its

emergency motion by 5:00p.m. MONDAY, OCTOBER 14, 2019.                        Among other things,

appellant’s reply should address the issues involving its statements of inability to pay.


                                                      /s/     DAVID L. BRIDGES
                                                              JUSTICE